

113 HR 3293 IH: Debt Limit Reform Act
U.S. House of Representatives
2013-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3293IN THE HOUSE OF REPRESENTATIVESOctober 15, 2013Mr. Hastings of Florida introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo reform the public debt limit.1.Short titleThis Act may be cited as the Debt Limit Reform Act.2.Reform of the public debt limit(a)Authority of President To increase public debt limitSection 3101 of title 31, United States Code, is amended by adding at the end the following new subsection:(d)The dollar amount in effect under subsection (b) shall be increased at such times and in such amounts as the President of the United States, or his designee, may provide..(b)Government-Held debt not taken into account for purposes of the public debt limitSection 3101 of title 31, United States Code, as amended by subsection (a) is amended by adding at the end the following new subsection:(e)Obligations held by the United States Government (including any obligation which is classified as an intragovernmental holding by the Secretary of the Treasury or which is held by any agency or instrumentality of the United States) shall not be taken into account for purposes of applying the limitation imposed under subsection (b)..